Title: To Benjamin Franklin from John Torris, 30 June 1779
From: Torris, John
To: Franklin, Benjamin


Sir
Dunkerque 30th. June 1779
I have the honnour to address your Excellency a Copy of the Particulars of the Cruise of the Black Prince Cutter Capt. Stephen Marchant, per Letter from him dated Morlaix 23d. Inst., received yesterday— The 21 Prisonners He put on shoare at the disposal of your Excellency in Morlaix, you’ll be Please to order Immediatly what you are pleased to do with them. Mr. Marchant Ramsoned a Brigg, & I beg your Excellency will write him at Morlaix, where he will wait for your Answer, how he shall manage the said Ramsomer & the Payment of the Ramson. He was forced to Ramson the said Brigg haveing not hands enough to man his 8. Prises, the 6. of which still expected to arrive, I hope I shall hear from, per the next mail, & god Send it!
If this Cutter the Black Prince, can Ramson, as we all apprehend she can, I beg of your Excellency to mention the Case to the Brave Capt. Marchant, who will do honnour to his Coulours, & how to manage his Ramsons.—
I sent Mr. Marchant the directions about the Pacquets Boats from Dover to Calais, your Excellency did me the honnour to send me the 18th. Inst. & I am sure he will strictly attend to them.
Mr. John Diot a Clark of my House is gone express to Morlaix to attend the Cutter and the Prises, & he has orders to advise your Excellency of all that Passes, & if any difficulty happens, to write also to M. De Sartine & to Mr. De Chardon Mre. des Requettes avocat Gnal du conseil des Prises, who are well inclined in my favour.
I shall obmit nothing to deserve the approbation of your Excellency & to give all satisfaction to my Employers.
I remain with respect Sir Your most obedient & most humble servant
J. Torris
 
Notation: Mr: Torris June 30. 1779
